id office uilc cca_2011120512185137 ---------- number release date from ------------------- sent monday december pm to ------------------- cc ----------- subject re opinion needed on statutes for a tefra linked investor which is a joint_committee case within two years of the resolution of the source partnership year a partner may file a refund claim for any carryback_year under section c b the carryback is a computational affected_item with respect to the source partnership year under 172_f3d_1311 fed cir cummings v commissioner t c memo 849_fsupp_500 wd tex consequently the service may issue the refund under section d and d and the taxpayer may file a refund claim within the two year period if we fail to do so
